FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 November 26, 2014 Filed Via EDGAR (CIK # 0001109441) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Floating Rate Master Trust (Registrant) File No. 811-09869 Ladies/Gentlemen: On behalf of Franklin Floating Rate Master Series, the series of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Amendment No. 21 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed under the Investment Company Act of 1940 (1940 Act). Shares of the Registrant may be purchased only in private placement transactions. This Amendment has been filed pursuant to Rule 8b-16 under the 1940 Act. Sincerely yours, Franklin FLOATING RATE MASTER TRUST /s/KAREN L. SKIDMORE Karen L. Skidmore Vice President and Secretary Attachments KLS:smk
